Name: COMMISSION REGULATION (EC) No 1828/97 of 22 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 23 . 9 . 97 I EN I Official Journal of the European Communities L 260/ 19 COMMISSION REGULATION (EC) No 1828/97 of 22 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 23 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 September 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24 . 12. 1994, p. 66 . (2) OJ L 325, 14. 12 . 1996, p . 5 . O OJ L 387, 31 . 12. 1992, p. 1 . 0 OJ L 22, 31 . 1 . 1995, p . 1 . Official Journal of the European Communities 23 . 9 . 97L 260/20 I EN | ANNEX to the Commission Regulation of 22 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 ke) CN code Third country Standard import code (') value ex 0707 00 25 060 81,7 999 81,7 0709 90 79 052 90,9 999 90,9 0805 30 30 388 52,2 524 55,7 528 58,3 999 55,4 0806 10 40 052 82,1 064 42,1 400 191,4 999 105,2 0808 10 92, 0808 10 94, 0808 10 98 064 51,0 388 102,1 400 52,9 512 50,7 528 47,2 804 80,4 999 64,1 0808 20 57 052 93,6 388 38,9 999 66,3 0809 30 41,0809 30 49 052 185,2 066 43,4 l 400 106,8 624 180,5 999 129,0 0809 40 30 052 57,9 064 54,5 066 55,5 068 30,4 400 109,7 624 146,5 I 999 75,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.